Exhibit 10.1 Execution Version $875,000,000 THIRD AMENDED AND RESTATED CREDIT AGREEMENT Dated as of July 7, 2016 among CERTAIN SUBSIDIARIES OF RUSH ENTERPRISES, INC., as Borrowers, rush enterprises, inc., as THE BORROWER REPRESENTATIVE, The Lenders, and BMO HARRIS BANK N.A., as Administrative Agent, Collateral Agent, Sole Lead Arranger and Bookrunner THIRD Amended and restated credit Agreement RUSH ENTERPRISES, INC. TABLE OF CONTENTS ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS 1 Section 1.1 Defined Terms 1 Section 1.2 UCC Terms 18 Section 1.3 Accounting Terms and Principles 18 Section 1.4 Interpretation 19 ARTICLE 2 REVOLVING CREDIT FACILITY 20 Section 2.1 The Revolving Credit Facility. 20 Section 2.2 Borrowing Procedures 22 Section 2.3 Refinancing Swing Loans 25 Section 2.4 Reallocation of Loans 26 Section 2.5 Reduction and Termination of the Commitments 26 Section 2.6 Repayment of Loans 27 Section 2.7 Optional Prepayments 28 Section 2.8 Mandatory Repayments 28 Section 2.9 Interest; Fees 29 Section 2.10 Delayed Payment Privilege 30 Section 2.11 Settlement Dates 33 Section 2.12 Application of Payments 33 Section 2.13 Payments and Computations 34 Section 2.14 Evidence of Debt 36 Section 2.15 Suspension of LIBOR Rate Option 37 Section 2.16 Breakage Costs 38 Section 2.17 Taxes 38 Section 2.18 Substitution of Lenders 40 ARTICLE 3 SECURITY INTEREST 42 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 42 Section 4.1 Corporate Existence; Compliance with Law; Line of Business 42 Section 4.2 Loan 43 Section 4.3 Ownership of Group Members 43 Section 4.4 Financial Statements 43 Section 4.5 Material Adverse Effect 44 THIRD Amended and restated credit Agreement RUSH ENTERPRISES, INC. Section 4.6 Solvency 44 Section 4.7 Litigation 44 Section 4.8 Taxes 44 Section 4.9 Margin Regulations 44 Section 4.10 No Burdensome Obligations; No Defaults 44 Section 4.11 Investment Company Act; Public Utility Holding Company Act 45 Section 4.12 Full Disclosure 45 Section 4.13 Patriot Act 45 Section 4.14 Collateral 45 Section 4.15 EEA Financial Institutions 45 ARTICLE 5 FINANCIAL COVENANTS 45 ARTICLE 6 REPORTING COVENANTS 46 Section 6.1 Financial Statements 46 Section 6.2 Other Events 47 Section 6.3 Copies of Notices and Reports 48 Section 6.4 Other Information 48 ARTICLE 7 AFFIRMATIVE COVENANTS 48 Section 7.1 Maintenance of Corporate Existence 48 Section 7.2 Compliance with Laws, Etc 48 Section 7.3 Payment of Obligations 48 Section 7.4 Maintenance of Property 49 Section 7.5 Maintenance of Insurance 49 Section 7.6 Keeping of Books 49 Section 7.7 Access to Books and Property 50 Section 7.8 Use of Proceeds 50 Section 7.9 Future Borrowers 50 ARTICLE 8 NEGATIVE COVENANTS 51 Section 8.1 Liens 51 Section 8.2 Fundamental Changes 51 Section 8.3 Change in Nature of Business 51 Section 8.4 Transactions with Affiliates 51 Section 8.5 Modification of Certain Documents; Change in Jurisdiction of Organization 52 Section 8.6 Accounting Changes; Fiscal Year 52 THIRD Amended and restated credit Agreement RUSH ENTERPRISES, INC. ii Section 8.7 Margin Regulations 52 ARTICLE 9 EVENTS OF DEFAULT 52 Section 9.1 Definition 52 Section 9.2 Remedies 54 ARTICLE 10 THE ADMINISTRATIVE AGENT 54 Section 10.1 Appointment and Duties 54 Section 10.2 Binding Effect 56 Section 10.3 Use of Discretion 56 Section 10.4 Delegation of Rights and Duties 56 Section 10.5 Reliance and Liability 56 Section 10.6 Administrative Agent Individually 58 Section 10.7 Lender Credit Decision 58 Section 10.8 Expenses; Indemnities 58 Section 10.9 Resignation of Administrative Agent 59 Section 10.10 Release of Collateral or Guarantors 60 ARTICLE 11 MISCELLANEOUS 60 Section 11.1 Amendments, Waivers, Etc 60 Section 11.2 Assignments and Participations; Binding Effect 62 Section 11.3 Costs and Expenses 63 Section 11.4 Indemnities 64 Section 11.5 Survival 65 Section 11.6 Limitation of Liability for Certain Damages 65 Section 11.7 Lender-Creditor Relationship 65 Section 11.8 Right of Setoff 65 Section 11.9 Sharing of Payments, Etc 66 Section 11.10 Marshaling; Payments Set Aside 66 Section 11.11 Notices 66 Section 11.12 Electronic Transmissions 67 Section 11.13 GOVERNING LAW 68 Section 11.14 JURISDICTION 68 Section 11.15 WAIVER OF JURY TRIAL 69 Section 11.16 Severability 69 Section 11.17 Execution in Counterparts 69 THIRD Amended and restated credit Agreement RUSH ENTERPRISES, INC. iii Section 11.18 Entire Agreement 69 Section 11.19 Use of Name 70 Section 11.20 Non-Public Information; Confidentiality 70 Section 11.21 Actions in Concert 71 Section 11.22 Patriot Act Notice 71 Section 11.23 Amendment and Restatement; No Novation 71 Section 11.24 Reaffirmation of Guaranty 72 Section 11.25 Reallocation 72 Section 11.26 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 72 ARTICLE 12 CROSS-GUARANTY 73 Section 12.1 Cross-Guaranty 73 Section 12.2 Waivers by Borrowers 74 Section 12.3 Benefit of Guaranty 74 Section 12.4 Subordination of Subrogation, Etc 74 Section 12.5 Election of Remedies 74 Section 12.6 Limitation 75 Section 12.7 Contribution with Respect to Guaranty Obligations 75 Section 12.8 Liability Cumulative 76 Exhibits Exhibit A - Form of Assignment Exhibit B-1 - Form of Request for Equipment Loan Borrowing Exhibit B-2 - Form of Request for Working Capital Loan Borrowing Exhibit C - Form of Compliance Certificate Schedules Schedule I - Commitments Schedule II - Lender Addresses for Notice Schedule 1.1 - Immaterial Subsidiaries Schedule 4.2 - Consents and Approvals Schedule 4.3 - Group Members THIRD Amended and restated credit Agreement RUSH ENTERPRISES, INC. iv This Third Amended and Restated Credit Agreement, dated as of July 7, 2016 (this “ Agreement ”), is entered into among Rush Truck Centers of Alabama, Inc., Rush Truck Centers of Arizona, Inc., Rush Truck Centers of California, Inc., Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck Centers of Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck Centers of Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck Centers of North Carolina, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck Centers of Utah, Inc., Rush Truck Centers of Ohio, Inc., Rush Truck Centers of Kansas, Inc., Rush Truck Centers of Missouri, Inc., Rush Truck Centers of Virginia Inc., Rush Truck Centers of Indiana Inc., Rush Truck Centers of Illinois Inc., Rush Truck Centers of Nevada, Inc. and Rush Truck Centers of Kentucky, Inc., each a Delaware corporation and Rush Truck Centers of Texas, L.P., a Texas limited partnership (collectively, the “ Borrowers ” and individually a “ Borrower ”), Rush Enterprises, Inc., a Texas corporation (“ Holdings ” or the “ Borrower Representative ”), the Lenders (as defined below) from time to time parties hereto and BMO Harris Bank N.A., as administrative agent and collateral agent for the Lenders (in such capacity, and together with its successors and permitted assigns, the “ Administrative Agent ”). The parties hereto agree that the Second Amended and Restated Credit Agreement, dated as of September 15, 2015, by and among certain of the Borrowers, Holdings, certain of the Lenders and the Administrative Agent (as amended prior to the date hereof, the “ Original Credit Agreement ”) is amended and restated in its entirety as follows: ARTICLE 1 Definitions, Interpretation andAccounting Terms Section 1.1Defined Terms . As used in this Agreement, the following terms have the following meanings: “ Account ” has the meaning specified in Article 3
